PER CURIAM-.
Appellant appeals a final summary judgment entered in favor of appellee. Our examination of the record reveals the existence of issues of material facts which could not be properly resolved by summary judgment. (Please see Connell v. Sledge, Fla.App. 1st 1975, 306 So.2d 194; Forrest v. Carter, Fla.App. 1st 1975, 308 So.2d 141; Delany v. Breeding’s Homestead Drug Co., Sup.Ct.Fla.1957, 93 So.2d 116; Holl v. Talcott, Sup.Ct.Fla.1966, 191 So.2d 40 and Westinghouse Elec. Sup. Co. v. Midway Shop. Mall, Inc., Fla.App. 3rd 1973, 277 So.2d 809). The summary final judgment here appealed is therefore
REVERSED.
BOYER, C. J., and McCORD and MILLS, JJ., concur.